     Case 3:17-cv-00345-RDM-CA Document 62 Filed 02/18/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID GEE,                                          Civil No. 3:17-cv-345

             Plaintiff                              (Judge Mariani)

      V.

MARY SABOL, et al.,

             Defendants

                            ~               ORDER

      AND NOW, this      _J'S_ d"} y of February, 2021 , for the reasons set forth in the
accompanying Memorandum, IT IS HEREBY ORDERED THAT:

      1.     This action is DISMISSED pursuant to Federal Rule of Civil Procedure 41 (b).

      2.     The pending motion (Doc. 49) is DISMISSED.

      3.     The Clerk of Court is directed to CLOSE this case.

      4.     Any appeal from this Order is DEEMED frivolous and not taken in good faith.
             See 28 U.S.C. § 1915(a)(3).
